Title: From John Adams to Wilhem & Jan Willink, 9 March 1783
From: Adams, John
To: Willink, Wilhem & Jan (business)


Gentlemen,
Paris March 9th. 1783.

I have recd. the favor of your’s of the 3d.—
There is nobody in Europe authorized to give American Papers to any Vessels.— We have given Passports to British Vessels in pursuance of the Articles of the Peace, but British Vessels alone wanted such Protection. Dutch Vessels have no need of them.
Please to pay off the Accounts which you transmit me, in this Letter of the 3d, take Receipts and charge the whole to my private Account.
As to the Coach, it is repaired as I suppose— I have been long expecting to sign the definitive Treaty, and to return in the Coach immediately. I still hope this will soon be the Case, but cannot be certain. We wait for the Chaos in England to reel into Order.
With great Esteem your Friend.
